Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 19-21, 23-24 and 27  are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (WO 2016/066462) in view of Watano (US 6197369) and Kawashima (EP 1498116).
	Regarding Claims 1-2 and 19-20, Mohammed teaches a process for coating carrier particles with guest particles, the process comprising: providing an apparatus comprising a processing vessel having solid walls; defining a chamber for receiving said particles, and a hollow shaft extending within said chamber at least partly along the axis of rotation of the cylindrical processing vessel, the hollow shaft defining a gas flow path connected to a gas inlet, and having one or more axially-extending slots or one or more axially-extending rows of apertures allowing fluid communication between the gas flow path and the chamber; adding the particles to the chamber; and rotating the cylindrical processing vessel about an axis to impart a centrifugal (G) force on the particles whilst flowing gas from the gas inlet along the gas flow path in the hollow shaft and into the chamber, in a radially outwards direction (pg. 3 first line), through the one or more axially-extending slots or one or more axially-extending rows of apertures (abstract).  Mohammed teaches the cylindrical processing vessel containing the particles is rotated about its axis such that collision of the particles against the inner surface of the solid walls of the processing vessel effects break down of any agglomerated guest particles and then allows exposure and adhesion of the guest particles to the carrier particles (last para. pg. 2-pg. 3 1st para.).  Mohammed teaches the radially-outwards directed gas flow is coincident with and thus reinforces the centrifugal force (last para. pg. 2-pg. 3 1st para.).
	Mohammed is silent as to the centrifugal force; however, Watano teaches a similar process wherein the centrifugal force exerted on the particles is at least about 25 g so as to cause guest particles to coat the host (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the centrifugal force of Mohammed to be a force, as taught in Watano, in order to cause the guest particles to coat the host.
	Mohammed teaches selectively blocking one or more slots or rows to allow control of the strength of the gas flowing from the shaft into the chamber and the shear force in the chamber (pg. 3 ln. 20-pg. 4 ln. 25). Mohammed teaches the radially-outwards directed gas flow is coincident with and thus reinforces the centrifugal force and thus increases the collision force which in turn increases the de-agglomeration, exposure and adhesion, i.e. a flow rate to cause de-agglomeration then adherence of the guest particles on the carrier particles (last para. pg. 2-pg. 3 1st para.).  Mohammed is silent as to the gas flow rate through individual slots or rows and does not explicitly teach a flow rate of between 1 and 75 L/min; however, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include an optimized gas flow rate from the slots, as suggested by Mohammed, in order to achieve a desirable shear force on the particles which allows strong adhesion without heat generation or contamination and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed flow rate.
	Mohammed does not teach an inhalable drug; however, Kawashima teaches a similar method wherein the guest particle is an inhalable drug ([0106]).  It would have been prima facie obvious to one of ordinary skill in the art to select the guest particles of Mohammed to be inhalable drugs, as taught in Kawashima, because it is a known material in composite pharmaceutical particles and in order to achieve a drug suitable for inhalation.
	Mohammed does not teach materials as claimed; however, Kawashima teaches a similar method wherein the particles include materials as claimed.  Kawashima teaches magnesium stearate, i.e. anionic surfactant (Kawashima claims 25 and 27).  It would have been prima facie obvious to one of ordinary skill in the art to select the particles of Mohammed to be materials, as taught in Kawashima, because they are known materials in composite pharmaceutical particles and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the pharmaceuticals of Mohammed with materials as in Kawashima.
	Regarding Claim 3, Mohammed teaches rotating the cylindrical processing vessel at a speed between 250-4000 rpm (pg. 5 1st para.).
	Regarding Claim 4, Mohammed teaches rotating the cylindrical processing vessel for 60 minutes (Example 1).
	Regarding Claim 5, Mohammed teaches particle sizes of 53 microns and 12 nm (Examples 1 and 4).  Kawashima teaches particles having a diameter of 1-5 microns are possible to deliver to the lung ([0107]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle sizes of the combined references to be any of the suggested particle sizes, including those within the claimed range, because Mohammed and Kawashima teach they are suitable particle sizes for use with the invention.
	Regarding Claim 6, Mohammed teaches particles of 53 microns (Example 1).
	Regarding Claim 7, Mohammed teaches the carrier particles at least 4 times the size of the guest particles (col. 6 ln. 11-13). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle sizes of the combined references to be any of the suggested particle sizes, including those within the claimed range, because Mohammed teaches they are suitable particle sizes for use with the invention.
	Regarding Claim 8, Mohammed teaches carrier particles of 250 microns.
	Regarding Claim 21, Mohammed teaches a guest particle of 38 microns (Example 1). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle sizes of the combined references to be any of the suggested particle sizes and sizes close to the suggested particle sizes, including those within the claimed range, because Mohammed teaches they are suitable particle sizes for use with the invention. 
	Regarding Claim 23, Mohammed teaches the carrier particles at least 4 times the size of the guest particles (col. 6 ln. 11-13). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle sizes of the combined references to be any of the suggested particle sizes, including those within the claimed range, because Mohammed teaches they are suitable particle sizes for use with the invention.
	Regarding Claim 24, Mohammed teaches particles of 53 microns (Example 1).
	Regarding Claim 27, Mohammed teaches an apparatus further comprising a hollow shaft extending within said chamber at least partly along the axis of rotation of the cylindrical processing vessel, the hollow shaft defining a gas flow path connected to a gas inlet, and having one or more axially-extending slots or one or more axially-extending rows of apertures allowing fluid communication between the gas flow path and the chamber, and flowing gas from the gas inlet along the gas flow path in the hollow shaft and into the chamber through the one or more axially-extending slots or one or more axially-extending rows of apertures (abstract).

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive.
Applicant argues the features of the amended claims are not taught or suggested by the applied references. Applicant argues these features are detailed on pg. 2-4 of the specification, specifically a gas flow which reinforces the centrifugal force and a centrifugal force required for initial deagglomeration of the particles followed by adherence on the carrier particle.  Applicant argues nowhere in the applied references is there any suggestion of the claimed combination of features, much less that such a combination of features would have reasonably been expected to be effective for achieving any desirable property.  Applicant further argues the patentability of the claimed features is further supported by superior results and advantages disclosed in the instant specification.  Applicant argues the radially outward gas flow is coincident with the centrifugal force and the combination of the gas flow and the centrifugal force leads to greater de-agglomeration of the particles.  In response to applicant’s argument and as discussed above, Mohammed teaches the cylindrical processing vessel containing the particles is rotated about its axis such that collision of the particles against the inner surface of the solid walls of the processing vessel effects break down of any agglomerated guest particles and then allows exposure and adhesion of the guest particles to the carrier particles (last para. pg. 2-pg. 3 1st para.).  Mohammed further teaches the radially-outwards directed gas flow is coincident with and thus reinforces the centrifugal force (last para. pg. 2-pg. 3 1st para.).  
Applicant argues by restricting the flow rate to the claimed range of between 1 and 75 L/min, this advantageously provides sufficient collision force to cause the initial de-agglomeration but it also prevents any restriction of the particles against the inner surface of the rotating vessel, which therefore allows mixing and adherence of the guest and carrier particles. Applicant argues the technical effect of the claimed flow rate range is supported by the experimental data presented in the application as filed.  In response to applicant’s argument and as discussed above, Mohammed does not explicitly teach the claimed flow rate; however, the teachings of Mohammed suggest an optimization of the flow rate in order to achieve a desirable shear force on the particles which allows strong adhesion without heat generation or contamination.  Further, Mohammed teaches the results of de-aggomeration and adherence.  Regarding the argued unexpected results, the discussion of the specification and Examples of Tables 1-2 are not commensurate in scope with the claims and criticality of the claimed range has not been demonstrated.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  MPEP 716.02(d).
Applicant arguments concerning the flow in Watano have been fully considered, but are moot because Mohammed is cited as to the amended claim limitations regarding the flow rate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712